EXHIBIT 23.1 Drake & Klein CPAs A PCAOB Registered Accounting Firm Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Form 10-Q of our audit report dated August 28, 2012 relative to the balance sheet of Green Hygienics, Inc., as of August 1, 2012 and the statement of stockholders’ equity as of August 1, 2012 as included in the Form 8-K, filed September 26, 2012. /s/ Drake & Klein CPAs Drake & Klein CPAs Clearwater, Florida October 29, 2012
